Exhibit 10.1

 

Execution Version

 

$650,000,000

 

ANTERO MIDSTREAM PARTNERS LP

ANTERO MIDSTREAM FINANCE CORPORATION

 

5.375% Senior Notes due 2024

 

PURCHASE AGREEMENT

 

September 8, 2016

 

J.P. Morgan Securities LLC

As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179

 

Ladies and Gentlemen:

 

Antero Midstream Partners LP, a Delaware limited partnership (the
“Partnership”), and Antero Midstream Finance Corporation, a Delaware corporation
(“Finance Corp.” and, together with the Partnership, the “Issuers”), propose to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $650,000,000 aggregate principal amount of their 5.375%
Senior Notes due 2024 (the “Securities”).  The Securities will be issued
pursuant to an Indenture (the “Indenture”), to be dated as of the Closing Date
(as defined below), among the Issuers, the guarantors listed in Schedule 2
hereto (the “Guarantors”), and Wells Fargo Bank, National Association, as
trustee (the “Trustee”), and will be guaranteed on an unsecured senior basis by
each of the Guarantors (the “Guarantees”).  The Issuers and the Guarantors are
referred to collectively herein as the “Antero Entities.”

 

The Securities will be sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption from registration thereunder.  The Antero Entities have prepared a
preliminary offering memorandum dated September 6, 2016 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Issuers, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Issuers to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”).  The Issuers hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time
of Sale

 

--------------------------------------------------------------------------------


 

Information and the Offering Memorandum shall be deemed to refer to and include
any document incorporated by reference therein and any reference to “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or the Offering Memorandum shall be deemed to refer to and include any documents
filed after such date and incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Antero Entities prepared the following information (collectively,
the “Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below), substantially in the
form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Antero Entities will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

 

The Antero Entities hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

 

1.             Purchase and Resale of the Securities.  The Issuers agree to
issue and sell the Securities to the several Initial Purchasers as provided in
this Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Issuers
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 98.625% of the
principal amount thereof plus accrued interest, if any, from September 13, 2016
to the Closing Date.  The Issuers will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

 

(a)           The Issuers understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents and
warrants to, and agrees with, the Issuers that:

 

(i)            it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 

(ii)           it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act;

 

2

--------------------------------------------------------------------------------


 

(iii)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell the Securities as part of its initial
offering except within the United States to persons whom it reasonably believes
to be QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; and

 

(iv)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of its initial
offering except outside of the United States in accordance with the restrictions
set forth in Annex D hereto.

 

(b)           Each Initial Purchaser acknowledges and agrees that the Issuers
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(a) above (including Annex D hereto), and each Initial Purchaser hereby consents
to such reliance.

 

(c)           The Issuers acknowledge and agree that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 

(d)           The Antero Entities acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Antero Entities with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or fiduciary to, or an agent of, the
Antero Entities or any other person.  Additionally, neither the Representative
nor any other Initial Purchaser is advising the Issuers, the Guarantors or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Antero Entities shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Issuers or the Guarantors with respect
thereto.  Any review by the Representative or any Initial Purchaser of the
Issuers, the Guarantors and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Issuers, the Guarantors or any other person.

 

3

--------------------------------------------------------------------------------


 

2.             Payment and Delivery.  Payment for and delivery of the Securities
will be made at the offices of Vinson & Elkins L.L.P., 1001 Fannin Street,
Suite 2500, Houston, Texas 77002 at 10:00 A.M., New York City time, on
September 13, 2016, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Representative
and the Issuers may agree upon in writing.  The time and date of such payment
and delivery is referred to herein as the “Closing Date.”

 

(a)           Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Partnership to
the Representative against delivery to the nominee of The Depository Trust
Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Issuers.

 

3.             Representations and Warranties of the Antero Entities.  The
Antero Entities jointly and severally represent and warrant to each Initial
Purchaser that:

 

(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum.  The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Antero Entities make no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Issuers in writing by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum, which information is specified in the last sentence of Section 7(b).

 

(b)           Additional Written Communications.  The Antero Entities (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Antero Entities or
their agents and representatives (other than a communication referred to in
clauses (i), (ii) and (iii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information
and (iv) any electronic road show or other written communications, in each case
used in accordance with Section 4(c).  Each such Issuer Written Communication,
when taken together with the Time of Sale Information at the Time of Sale, did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Antero Entities make no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to

 

4

--------------------------------------------------------------------------------


 

the Issuers in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication, which information is
specified in the last sentence of Section 7(b).

 

(c)           Incorporated Documents.  The documents incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum, when filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the Commission thereunder, as applicable, and did not and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d)           Financial Statements.  The financial statements and the related
notes and supporting schedules thereto included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
the consolidated financial position of the Partnership and its subsidiaries as
of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles accepted in
the United States applied on a consistent basis throughout the periods covered
thereby, except to the extent disclosed therein.  The other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Partnership and its subsidiaries and presents fairly in all
material respects the information shown thereby.  The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

 

(e)           No Material Adverse Change.  Since the date of the most recent
financial statements included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum (i) there has not been any
change in the equity or long-term debt of the Partnership or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Partnership or any of its subsidiaries on any
class of equity interests, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, management, financial position or results of operations of the
Partnership or any of its subsidiaries taken as a whole; (ii) neither the
Partnership nor any of its subsidiaries has entered into any transaction or
agreement that is material to the Partnership and its subsidiaries taken as a
whole or incurred any liability or obligation, direct or contingent, that is
material to the Partnership and its subsidiaries taken as a whole; (iii) neither
the Partnership nor any of its subsidiaries has sustained any material loss or
interference with its business or operations from fire, explosion, flood or
other calamity, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority; and
(iv) neither the Partnership nor any of its subsidiaries has issued or granted
any securities, except in each case as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum.

 

5

--------------------------------------------------------------------------------


 

(f)            Organization and Good Standing.  The Antero Entities have been
duly organized and are validly existing and in good standing under the laws of
their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate,
(A) have a material adverse effect on the business, properties, management,
financial position or results of operations of the Partnership and its
subsidiaries taken as a whole; (B) materially impair the ability of any of the
Antero Entities to perform their respective obligations under the Transaction
Documents (as defined below) (each of clause (A) and (B), a “Material Adverse
Effect”); or (C) subject the limited partners of the Partnership to any material
liability or disability.  The Partnership does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule 3 to this Agreement.

 

(g)           General Partner. Antero Resources Midstream Management LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), has full limited liability company power and authority
to serve as general partner of the Partnership as disclosed in each of the Time
of Sale Information and the Offering Memorandum.

 

(h)           Ownership of the General Partner Interest in the Partnership.  The
General Partner is the sole general partner of the Partnership, with a
noneconomic general partner interest in the Partnership (the “General Partner
Interest”); such General Partner Interest has been duly authorized and validly
issued in accordance with the Agreement of Limited Partnership of the
Partnership, dated as of November 10, 2014 (the “Partnership Agreement”); and
the General Partner owns such General Partner Interest free and clear of all
Liens (except for (i) restrictions on transferability contained in the
Partnership Agreement or as described in the Time of Sale Information and the
Offering Memorandum and (ii) Liens created or arising under the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”)).

 

(i)            Due Authorization.  Each of the Antero Entities has or had, as
applicable, full right, power and authority to execute and deliver, as
applicable, this Agreement, the Securities, the Indenture (including each
Guarantee of each of the Guarantors set forth therein), the Exchange Securities
(including the related Guarantees), and the Registration Rights Agreement
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder.

 

(j)            Ownership of Midstream Operating.  The Partnership owns 100% of
the limited liability company interests in Antero Midstream LLC, a Delaware
limited liability company (“Midstream Operating”); such limited liability
company interests have been duly authorized and validly issued in accordance
with the Limited Liability Company Agreement of Midstream Operating, dated as of
January 16, 2014 (the “Midstream Operating LLC Agreement”), and are fully paid
(to the extent required under the Midstream Operating LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and such limited liability company
interests are owned free and clear of all Liens (except for (i) restrictions on
transferability contained in the Midstream Operating

 

6

--------------------------------------------------------------------------------


 

LLC Agreement or as described in the Time of Sale Information and the Offering
Memorandum, (ii) Liens created or arising under the Delaware LLC Act and
(iii) Liens created or arising under that certain Credit Agreement, dated as of
November 10, 2014, by and among the Partnership and certain of its subsidiaries,
certain lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, swingline lender and L/C issuer, and the other parties
thereto, as amended, supplemented or restated, if applicable, including any
promissory notes, pledge agreements, security agreements, mortgages, guarantees
and other instruments or agreements entered into by the Partnership or its
subsidiaries in connection therewith or pursuant thereto, in each case as
amended, supplemented or restated, if applicable (the “Revolving Credit
Facility”)).

 

(k)           Ownership of Antero Treatment.  The Partnership owns 100% of the
limited liability company interests in Antero Treatment LLC, a Delaware limited
liability company (“Antero Treatment”); such limited liability company interests
have been duly authorized and validly issued in accordance with the Limited
Liability Company Agreement of Antero Treatment, dated as of August 13, 2015
(the “Antero Treatment LLC Agreement”), and are fully paid (to the extent
required under the Antero Treatment LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and such limited liability company interests are owned free
and clear of all Liens (except for (i) restrictions on transferability contained
in the Antero Treatment LLC Agreement or as described in the Time of Sale
Information and the Offering Memorandum, (ii) Liens created or arising under the
Delaware LLC Act and (iii) Liens created or arising under the Revolving Credit
Facility).

 

(l)            Ownership of Antero Water.  The Partnership owns 100% of the
limited liability company interests in Antero Water LLC, a Delaware limited
liability company (“Antero Water”); such limited liability company interests
have been duly authorized and validly issued in accordance with the Limited
Liability Company Agreement of Antero Water, dated as of November 6, 2014 (the
“Antero Water LLC Agreement”), and are fully paid (to the extent required under
the Antero Water LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and such limited liability company interests are owned free and clear
of all Liens (except for (i) restrictions on transferability contained in the
Antero Water LLC Agreement or as described in the Time of Sale Information and
the Offering Memorandum, (ii) Liens created or arising under the Delaware LLC
Act and (iii) Liens created or arising under the Revolving Credit Facility).

 

(m)          Ownership of Finance Corp.  The Partnership owns 100% of the issued
and outstanding shares of capital stock of Finance Corp.; such capital stock has
been duly authorized and validly issued in accordance with the certificate of
incorporation and by-laws of Finance Corp., as amended to date (the “Finance
Corp. Organizational Documents”), and is fully paid and nonassessable, were not
issued in violation of any preemptive or similar right and, except as set forth
in the Time of Sale Information and the Offering Memorandum, are owned free and
clear of all Liens (other than transfer restrictions imposed by the Securities
Act and the securities or Blue Sky laws of certain jurisdictions).

 

(n)           No Other Subsidiaries. The Partnership does not own, directly or
indirectly, any equity or long-term debt securities of any corporation,
partnership, limited liability company,

 

7

--------------------------------------------------------------------------------


 

joint venture, association or other entity, other than Midstream Operating,
Antero Treatment, Antero Water, Finance Corp. and Stonewall Gas Gathering LLC, a
Delaware limited liability company.

 

(o)           The Indenture.  The Indenture has been duly authorized by each of
the Antero Entities and, when duly executed and delivered, will constitute a
valid and legally binding agreement of each of the Antero Entities enforceable
against each of the Antero Entities in accordance with its terms, except as
enforceability may be limited (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) by public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing
(collectively, the “Enforceability Exceptions”).

 

(p)           The Securities and the Guarantees.  The Securities have been duly
authorized for issuance and sale by the Issuers pursuant to this Agreement and
the Indenture and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Issuers enforceable against the Issuers in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized for
issuance by each of the Guarantors pursuant to this Agreement and the Indenture
and, when the Securities have been duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
valid and legally binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(q)           The Exchange Securities.  On the Closing Date, the Exchange
Securities (including the related Guarantees) will have been duly authorized for
issuance by each of the Antero Entities and, when duly executed, authenticated,
issued and delivered as contemplated by the Registration Rights Agreement, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Issuers and each of the Guarantors, as guarantor,
enforceable against each of the Antero Entities in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(r)            Purchase and Registration Rights Agreements.  This Agreement has
been duly authorized, executed and delivered by each of the Antero Entities; and
the Registration Rights Agreement has been duly authorized by each of the Antero
Entities and on the Closing Date will be duly executed and delivered by each of
the Antero Entities and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, the Registration Rights Agreement will
constitute a valid and legally binding agreement of each of the Antero Entities
enforceable against each of the Antero Entities in accordance with its terms,
except as enforceability may be limited by the Enforceability Exceptions.

 

(s)            Descriptions of the Transaction Documents.  Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum.

 

8

--------------------------------------------------------------------------------


 

(t)            No Violation or Default.  Neither the Partnership nor any of its
subsidiaries is (i) in violation of its respective certificate of limited
partnership, formation or incorporation, agreement of limited partnership,
limited liability company agreement or bylaws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Partnership or any of its subsidiaries is a party or by which the
Partnership or any of its subsidiaries is bound or to which any of the property
or assets of the Partnership or any of its subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority; except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(u)           No Conflicts.  The execution, delivery and performance by each of
the Antero Entities of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (including the related
Guarantees) and compliance by each of the Antero Entities with the terms
thereof, the application of the proceeds from the sale of the Securities as
described under “Use of Proceeds” in each of the Time of Sale Information and
the Offering Memorandum and the consummation of the transactions contemplated by
the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien upon any property or assets
of the Partnership or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement, license, lease or other agreement or
instrument to which the Partnership or any of its subsidiaries is a party or by
which the Partnership or any of its subsidiaries is bound or to which any of the
property, right or assets of the Partnership or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or bylaws
or similar organizational documents of the Partnership or any of its
subsidiaries or (iii) result in any violation of any law or statute or any
judgment, order, decree, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(v)           No Consents.  No consent, approval, authorization or order of, or
filing, registration or qualification (“consent”) of or with any court or
arbitrator or governmental or regulatory authority is required for (i) the
execution, delivery and performance by each of the Antero Entities of each of
the Transaction Documents to which each is a party, (ii) the issuance and sale
of the Securities (including the related Guarantees) and compliance by each of
the Antero Entities with the terms thereof, (iii) the application of the
proceeds from the sale of the Securities as described under “Use of Proceeds” in
each of the Time of Sale Information and the Offering Memorandum, and (iv) the
consummation of the transactions contemplated by the Transaction Documents,
except (A) such as have been, or prior to the Closing Date, will be, obtained or
made, (B) for such consents as may be required (1) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers and (2) with respect to the Exchange Securities
(including the related Guarantees), under the Securities Act, the Trust
Indenture Act of 1939, as amended, and applicable state securities laws as
contemplated by the Registration Rights Agreement, (C) for such consents which,
if not obtained

 

9

--------------------------------------------------------------------------------


 

or made, would not, individually or in the aggregate, have a Material Adverse
Effect and (D) as described in each of the Time of Sale Information and the
Offering Memorandum.

 

(w)          Legal Proceedings.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Partnership or any of its subsidiaries is or may be a party or to which any
property, right or asset of the Partnership or any of its subsidiaries is or may
be the subject that, individually or in the aggregate, if determined adversely
to the Partnership or any of its subsidiaries, could reasonably be expected to
have a Material Adverse Effect; and to the knowledge of the Antero Entities, no
such investigations, actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or by others.

 

(x)           Independent Accountants.  KPMG LLP, which has certified certain
financial statements of the Partnership and its subsidiaries, is an independent
public accounting firm with respect to the Partnership and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.

 

(y)           Title to Properties.  The Partnership and its subsidiaries have
good and marketable title to, or valid rights to lease or otherwise use, all
items of real property and personal property that are material to the respective
businesses of the Partnership and its subsidiaries, in each case free and clear
of all Liens except those (i) created or arising under the Revolving Credit
Facility which are described in the Time of Sale Information and the Offering
Memorandum, (ii) that do not materially interfere with the use made and proposed
to be made of such property by the Partnership and its subsidiaries or
(iii) could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

(z)           Rights of Way. The Partnership and its subsidiaries, directly or
indirectly, have such consents, easements, rights-of-way, permits or licenses
from each person (collectively, “rights-of-way”) as are necessary to conduct its
business in the manner described in each of the Time of Sale Information and the
Offering Memorandum, subject to the limitations described in each of the Time of
Sale Information and the Offering Memorandum, if any, except for
(i) qualifications, reservations and encumbrances with respect thereto that
would not have a Material Adverse Effect and (ii) such rights-of-way that, if
not obtained, would not have, individually or in the aggregate, a Material
Adverse Effect; the Partnership and its subsidiaries have fulfilled and
performed, in all material respects, its obligations with respect to such
rights-of-way and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or would result in any
impairment of the rights of the holder of any such rights-of-way, except for
such revocations, terminations and impairments that, individually or in the
aggregate, would not have a Material Adverse Effect; and none of such
rights-of-way contains any restriction that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(aa)         Intellectual Property.  The Partnership and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how

 

10

--------------------------------------------------------------------------------


 

(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(bb)         No Undisclosed Relationships.  No relationship, direct or indirect,
exists between or among the Partnership or any of its subsidiaries, on the one
hand, and the directors, officers, unitholders, holders of equity interests or
other affiliates of the Partnership or any of its subsidiaries, on the other
hand, that would be required by the Securities Act to be described in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described in each of the Time of Sale Information and the Offering
Memorandum.

 

(cc)         Investment Company Act.  Neither the Partnership nor any of its
subsidiaries is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum none of them will be,
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”) or (ii) a “business development company” (as defined
in Section 2(a)(48) of the Investment Company Act).

 

(dd)         Taxes.  Except as disclosed in each of the Time of Sale Information
and the Offering Memorandum, the Partnership and its subsidiaries have paid all
federal, state, local and foreign taxes and filed all tax returns required to be
paid or filed through the date hereof; and except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum or as would not,
individually or in the aggregate, have a Material Adverse Effect, there is no
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Partnership or any of its subsidiaries or any of their respective
properties or assets.

 

(ee)         Licenses and Permits.  The Partnership and its subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities (“Permits”) that are necessary
for the ownership or lease of their respective properties or the conduct of
their respective businesses as described in each of the Time of Sale Information
and the Offering Memorandum, except where the failure to possess or make the
same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in each of the Time of Sale Information and the
Offering Memorandum, neither the Partnership nor any of its subsidiaries has
received notice of any revocation or modification of any such Permits or has any
reason to believe that any such Permits will not be renewed in the ordinary
course, except that could not reasonably be expected to have Material Adverse
Effect.

 

(ff)          No Labor Disputes.  No labor disturbance by, or dispute with, the
employees of the Partnership or any of its subsidiaries exists or, to the
knowledge of the Antero Entities, is contemplated or threatened, and the
Partnership is not aware of any existing or imminent labor disturbance by, or
dispute with, the employees of any of the Partnership or any of its
subsidiaries, except as could not reasonably be expected to have a Material
Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(gg)         Environmental Laws.  Except as described in each of the Time of
Sale Information and the Offering Memorandum: (i) the Partnership and its
subsidiaries (x) are and, during the relevant time periods specified in all
applicable statutes of limitations, have been in compliance with all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety (to
the extent such human health or safety protection is related to exposure to
hazardous or toxic substances or wastes, pollutants or contaminants), the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”), (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (z) have not received any written
notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice; (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Partnership
or any of its subsidiaries, except in the case of each of (i) and (ii) above,
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or cost or liability, as would not, individually or in the
aggregate, have a Material Adverse Effect; and (iii) there are no proceedings
that are pending or, to the knowledge of the Antero Entities, threatened against
the Partnership or any of its subsidiaries under any Environmental Laws in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed.

 

(hh)         Compliance with ERISA.  Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is maintained, administered or contributed to by the
Partnership or any of its affiliates for employees or former employees of the
Partnership and its affiliates has been maintained in compliance in all material
respects with its terms and the requirements of any applicable statutes, orders,
rules and regulations, including, but not limited to, ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”); no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption, and transactions which, individually or
in the aggregate, would not have a Material Adverse Effect, and no such plan is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA;
and neither the Partnership nor any of its subsidiaries has any reasonable
expectation of incurring any liabilities under Title IV of ERISA.

 

(ii)           Disclosure Controls.  The Partnership and its subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Partnership and its subsidiaries in
reports that the Partnership files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the
Partnership’s management, including the principal executive officer(s) and
principal financial officer(s) of the General Partner, as appropriate to allow
timely decisions regarding required disclosure to be made.  The Partnership’s
disclosure

 

12

--------------------------------------------------------------------------------


 

controls and procedures are effective in all material respects to perform the
functions for which they were established.  The Partnership and its subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act.

 

(jj)           Accounting Controls. The Partnership and its subsidiaries
maintain systems of “internal control over financial reporting” (as such term is
defined in Rule 15d-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed by, or under the
supervision of, the General Partner’s principal executive officer(s) and
principal financial officer(s), to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of the Partnership’s consolidated financial statements in conformity
with U.S. generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. As of the date of the most
recent balance sheet of the Partnership and its consolidated subsidiaries
reviewed or audited by KPMG LLP, there were no material weaknesses or
significant deficiencies in the internal controls of the Partnership.

 

(kk)         Insurance.  The Partnership and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
which insurance is in reasonable amounts and insures against such losses and
risks as are reasonably adequate to protect the Partnership and its subsidiaries
and their respective businesses; and neither the Partnership nor any of its
subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures (other than the payment of
premiums due) are required or necessary to be made in order to continue such
insurance or (ii) any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

(ll)           No Unlawful Payments.  Neither the Partnership nor any of its
subsidiaries nor, to the knowledge of each of the Antero Entities, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Partnership and its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as

 

13

--------------------------------------------------------------------------------


 

amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under  the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any 
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit.  The Partnership and its subsidiaries have instituted,
maintain and enforce, and will continue to maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

 

(mm)      Compliance with Money Laundering Laws. The operations of the
Partnership and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Partnership or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Partnership or any of its subsidiaries with respect
to the Anti-Money Laundering Laws is pending or, to the knowledge of the Antero
Entities, threatened.

 

(nn)         No Conflicts with Sanctions Laws.  Neither the Partnership, any of
its subsidiaries or, to the knowledge of the Partnership and its subsidiaries,
any director, officer, agent, employee, affiliate or other person associated
with or acting on behalf of the Partnership or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Partnership or any of its subsidiaries located, organized or resident in a
country or territory that is the subject  or target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); and none of the Antero Entities will directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions.  For the past five years, the
Partnership and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in and will not engage in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

 

(oo)         Solvency.  On and immediately after the Closing Date, the
Partnership and its subsidiaries (after giving effect to the issuance of the
Securities and the other transactions related

 

14

--------------------------------------------------------------------------------


 

thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent.  As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Partnership
and its subsidiaries are not less than the total amount required to pay the
liabilities of the Partnership and its subsidiaries on their total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured; (ii) the Partnership and its subsidiaries are able to realize upon
their assets and pay their debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement, the Time of Sale Information and the Offering Memorandum, the
Partnership and its subsidiaries are not incurring debts or liabilities beyond
their ability to pay as such debts and liabilities mature; and (iv) the
Partnership and its subsidiaries are not a defendant in any civil action that
would result in a judgment that the Partnership and its subsidiaries are or
would become unable to satisfy.

 

(pp)         No Restrictions on Subsidiaries.  Except as disclosed in the Time
of Sale Information and the Offering Memorandum, no subsidiary of the
Partnership is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Partnership, from making any other distribution on such
subsidiary’s equity interests, from repaying to the Partnership any loans or
advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s properties or assets to the Partnership or any other
subsidiary of the Partnership.

 

(qq)         No Brokers.  Neither the Partnership nor any of its subsidiaries is
a party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(rr)           Rule 144A Eligibility.  On the Closing Date, the Securities will
not be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(ss)          No Integration.  Neither the Partnership nor any of its affiliates
(as defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

(tt)           No General Solicitation or Directed Selling Efforts.  None of the
Partnership or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold,

 

15

--------------------------------------------------------------------------------


 

the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.

 

(uu)         Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex D hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(vv)         No Stabilization.  None of the Antero Entities has taken, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities.

 

(ww)       Statistical and Market Data.  Nothing has come to the attention of
the Issuers that has caused the Issuers to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

 

(xx)         Sarbanes-Oxley Act.  There is and has been no failure on the part
of the Partnership or any of the Partnership’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith applicable to the Partnership, including Section 402 related to loans
and Sections 302 and 906 related to certifications.

 

Any certificate signed by any officer of an Antero Entity and delivered to the
Representative or counsel for the Initial Purchasers in connection with this
Agreement or the consummation of the transactions contemplated hereby shall be
deemed a representation and warranty by such Antero Entity, as to matters
covered thereby, to each Initial Purchaser.

 

4.             Further Agreements of the Antero Entities.  Each of the Antero
Entities jointly and severally covenants and agrees with each Initial Purchaser
that:

 

(a)           Delivery of Copies.  The Issuers will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)           Offering Memorandum, Amendments or Supplements.  Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the

 

16

--------------------------------------------------------------------------------


 

Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)           Additional Written Communications.  Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Antero Entities will furnish to the Representative and counsel for the
Initial Purchasers a copy of such written communication for review and will not
make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 

(d)           Notice to the Representative.  The Issuers will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances existing when such
Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Issuers of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Issuers will use their
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

(e)           Time of Sale Information.  If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information to comply with law,
the Issuers will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such documents to be
incorporated by reference therein) will not, in the light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.

 

(f)            Ongoing Compliance of the Offering Memorandum.  If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would

 

17

--------------------------------------------------------------------------------


 

include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Issuers will as soon as practicable notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

 

(g)           Blue Sky Compliance.  The Issuers will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Issuers nor any of the Guarantors shall be
required to (i) qualify as a foreign corporation, limited partnership, limited
liability company or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

 

(h)           Clear Market.  During the period from the date hereof through and
including the date that is 60 days after the date hereof, each of the Antero
Entities will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Antero Entities and having a tenor of more than one year.

 

(i)            Use of Proceeds.  The Issuers will apply the net proceeds from
the sale of the Securities as described in each of the Time of Sale Information
and the Offering Memorandum under the heading “Use of Proceeds.”

 

(j)            Supplying Information.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Antero Entities will, during any period in which the
Issuers are not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.

 

(k)           DTC.  The Issuers will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(l)            No Resales by the Partnership.  The Issuers will not, and will
not permit any of their affiliates (as defined in Rule 144 under the Securities
Act) to, resell any of the Securities that have been acquired by any of them,
except for Securities purchased by the Issuers or any of their affiliates and
resold in a transaction registered under the Securities Act.

 

18

--------------------------------------------------------------------------------


 

(m)          No Integration.  Neither the Issuers nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(n)           No General Solicitation or Directed Selling Efforts.  None of the
Issuers or any of their affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D without the prior written consent of the
Representative or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(o)           No Stabilization.  None of the Antero Entities will take, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities.

 

5.             Certain Agreements of the Initial Purchasers.  Each Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains either (A) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (B) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Issuers in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

 

6.             Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by each of the Antero Entities of their
respective covenants and other obligations hereunder and to the following
additional conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Antero Entities contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Antero Entities and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.

 

(b)           No Downgrade.  Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed

 

19

--------------------------------------------------------------------------------


 

by the Issuers or any of their subsidiaries by any “nationally recognized
statistical rating organization,” as such term is defined under Section 3(a)(62)
under the Exchange Act; and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by the Issuers or any of their subsidiaries
(other than an announcement with positive implications of a possible upgrading).

 

(c)           No Material Adverse Change.  No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto), the effect of which, in the judgment of the
Representative, makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)           Officer’s Certificate.  The Representative shall have received on
and as of the Closing Date a certificate of an executive officer of the General
Partner and of each Guarantor who has specific knowledge of the Partnership’s or
such Guarantor’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Antero Entities in this Agreement are true and correct and that the Antero
Entities have complied with all agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date and
(iii) to the effect set forth in paragraphs (b) and (c) above.

 

(e)           Comfort Letters.  On the date of this Agreement and on the Closing
Date, KPMG LLP shall have furnished to the Representative, at the request of the
Partnership, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

(f)            Opinion and 10b-5 Statement of Counsel for the Antero Entities. 
Vinson & Elkins L.L.P., counsel for the Antero Entities, shall have furnished to
the Representative, at the request of the Partnership, their written opinion and
10b-5 statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative, to the
effect set forth in Annex C hereto.

 

(g)           Opinion and 10b-5 Statement of Counsel for the Initial
Purchasers.  The Representative shall have received on and as of the Closing
Date an opinion and 10b-5 statement of Latham & Watkins LLP, counsel for the
Initial Purchasers, with respect to such matters as the Representative may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

20

--------------------------------------------------------------------------------


 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Securities or the issuance of the Guarantees; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.

 

(i)                                     Registration Rights Agreement.  The
Initial Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of each of the Antero Entities.

 

(j)                                    DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(k)                                 Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
General Partner, each of the Guarantors and the Trustee, and the Global Note
shall have been duly executed and delivered by a duly authorized officer of the
General Partner and duly authenticated by the Trustee.

 

(l)                                     CFO’s Certificate.  At the time of
execution of this Agreement, the Representative shall have received from the
chief financial officer of the General Partner a certificate, in form and
substance reasonably satisfactory to the Representative (the “Initial CFO
Certificate”), containing statements with respect to certain financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum.  At the Closing Date, the
Representative shall have received from the chief financial officer of the
General Partner a certificate (the “Bring-Down CFO Certificate”) (i) stating, as
of the date of the Bring-Down CFO Certificate (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Offering Memorandum, as of a
date not more than three days prior to the date of the Bring-Down CFO
Certificate), the conclusions and findings of the chief financial officer with
respect to the financial information and other matters covered by the Initial
CFO Certificate and (ii) confirming in all material respects the conclusions and
findings set forth in the Initial CFO Certificate.

 

(m)                             Additional Documents.  On or prior to the
Closing Date, the Antero Entities shall have furnished to the Representative
such further certificates and documents as the Representative may reasonably
request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
Each of the Antero Entities jointly and severally agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, selling agents, directors and
officers and each person, if any, who controls such Initial Purchaser

 

21

--------------------------------------------------------------------------------


 

within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Issuers in writing by such Initial Purchaser through the Representative
expressly for use therein.

 

(b)                                 Indemnification of the Antero Entities. 
Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Antero Entities, each of their respective directors and
officers and each person, if any, who controls any of the Antero Entities within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Partnership in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following: the second and third sentences of
the third paragraph and the paragraph regarding overallotment, stabilization
transactions and syndicate covering transactions under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may

 

22

--------------------------------------------------------------------------------


 

designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, selling agents,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Antero Entities, their respective directors and officers and any
control persons of the Antero Entities shall be designated in writing by the
Partnership.  The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Antero Entities on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Antero
Entities on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Antero Entities on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and

 

23

--------------------------------------------------------------------------------


 

commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities.  The relative fault of the Antero Entities on the one hand and the
Initial Purchasers on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Antero Entities or by the Initial Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Antero
Entities and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Partnership, if after the execution and delivery of this Agreement and on or
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Antero
Entities shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  If, on
the Closing Date, any Initial Purchaser defaults on its obligation to purchase
the Securities that it has agreed to purchase hereunder, the non-defaulting
Initial Purchasers may in their discretion arrange for the purchase of such

 

24

--------------------------------------------------------------------------------


 

Securities by other persons satisfactory to the Partnership on the terms
contained in this Agreement.  If, within 36 hours after any such default by any
Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for the
purchase of such Securities, then the Partnership shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms.  If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Partnership may postpone the Closing Date for up to five full business days
in order to effect any changes that in the opinion of counsel for the
Partnership or counsel for the Initial Purchasers may be necessary in the Time
of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Partnership agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

(a)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Partnership as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Partnership shall
have the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Securities that such Initial Purchaser agreed to purchase
hereunder plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder)
of the Securities of such defaulting Initial Purchaser or Initial Purchasers for
which such arrangements have not been made.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Partnership as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities, or if the Partnership shall not exercise
the right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers.  Any
termination of this Agreement pursuant to this Section 9 shall be without
liability on the part of the Antero Entities, except that each of the Antero
Entities will continue to be liable for the payment of expenses as set forth in
Section 10 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(c)                                  Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Antero Entities
or any non-defaulting Initial Purchaser for damages caused by its default.

 

10.                               Payment of Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, each of the Antero Entities jointly and severally agree to pay or
cause to be paid all costs and expenses incident to the performance of their
respective obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and any taxes payable

 

25

--------------------------------------------------------------------------------


 

in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Antero Entities’ counsel, independent accountants and
independent reserve engineers; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel for the
Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Partnership in connection with any “road show” presentation to potential
investors.

 

(a)         If (i) this Agreement is terminated pursuant to Section 8(ii),
(ii) the Partnership for any reason fails to tender the Securities for delivery
to the Initial Purchasers or (iii) the Initial Purchasers decline to purchase
the Securities for any other reason permitted under this Agreement, each of the
Antero Entities jointly and severally agree to reimburse the Initial Purchasers
for all out-of-pocket costs and expenses (including the fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any controlling persons referred to
herein, and the affiliates, selling agents, officers and directors of each
Initial Purchaser referred to in Section 7 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Antero
Entities and the Initial Purchasers contained in this Agreement or made by or on
behalf of the Antero Entities or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Antero Entities or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; and (d) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

26

--------------------------------------------------------------------------------


 

14.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Issuers, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

15.                               Miscellaneous.  Authority of the
Representative.  Any action by the Initial Purchasers hereunder may be taken by
J.P. Morgan Securities LLC on behalf of the Initial Purchasers, and any such
action taken by J.P. Morgan Securities LLC shall be binding upon the Initial
Purchasers.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179 (fax: (917)-456-3534); Attention: Catherine O’Donnell, with a copy
(which shall not constitute notice) to: Ryan J. Maierson, Esq., Latham & Watkins
LLP, 811 Main Street, Suite 3700, Houston, Texas  77002 (fax: (713) 546-5401). 
Notices to the Antero Entities shall be given to them at 1615 Wynkoop Street,
Denver, Colorado 80202, (fax: (303) 357-7299); Attention: Glen C. Warren, Jr.,
with a copy (which shall not constitute notice) to: Matt Strock, Vinson &
Elkins, L.L.P., First City Tower, 1001 Fannin Street, Suite 2500, Houston, TX
77002-6760, (fax: (713) 615-5650).

 

(b)                                 Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(c)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(d)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(e)                                  Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

(Signature Pages Follow)

 

27

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

Issuers:

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

By:

ANTERO RESOURCES MIDSTREAM
MANAGEMENT LLC

 

 

(its General Partner)

 

 

 

 

 

 

 

By:

/s/ ALVYN A. SCHOPP

 

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior
Vice President and Treasurer

 

 

 

 

 

 

 

ANTERO MIDSTREAM FINANCE

 

 

CORPORATION

 

 

 

 

By:

/s/ ALVYN A. SCHOPP

 

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior
Vice President and Treasurer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

Guarantors:

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

By

/s/ ALVYN A. SCHOPP

 

 

 

Name: Alvyn A. Schopp

 

Title: Chief Administrative Officer, Regional Senior
Vice President and Treasurer

 

 

 

 

 

ANTERO TREATMENT LLC

 

 

 

By

/s/ ALVYN A. SCHOPP

 

 

 

Name: Alvyn A. Schopp

 

Title: Chief Administrative Officer, Regional Senior
Vice President and Treasurer

 

 

 

 

 

ANTERO WATER LLC

 

 

 

By

/s/ ALVYN A. SCHOPP

 

 

 

Name: Alvyn A. Schopp

 

Title: Chief Administrative Officer, Regional Senior
Vice President and Treasurer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: September 8, 2016

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

For itself and on behalf of the

 

several Initial Purchasers listed

 

in Schedule 1 hereto.

 

 

 

By:

/s/ CATHERINE O’DONNELL

 

 

 

 

 

Authorized Signatory

 

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Initial Purchaser

 

Principal Amount

 

J.P. Morgan Securities LLC

 

$

234,002,000

 

Citigroup Global Markets Inc.

 

78,000,000

 

Wells Fargo Securities, LLC

 

71,500,000

 

Credit Agricole Securities (USA) Inc.

 

41,166,000

 

Barclays Capital Inc.

 

41,166,000

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

41,166,000

 

Scotia Capital (USA) Inc.

 

19,500,000

 

ABN AMRO Securities (USA) LLC

 

19,500,000

 

Capital One Securities, Inc.

 

19,500,000

 

MUFG Securities Americas Inc.

 

19,500,000

 

U.S. Bancorp Investments, Inc.

 

6,500,000

 

TD Securities (USA) LLC

 

6,500,000

 

BMO Capital Markets Corp.

 

6,500,000

 

SMBC Nikko Securities America, Inc.

 

6,500,000

 

Credit Suisse Securities (USA) LLC

 

6,500,000

 

CIBC World Markets Corp.

 

6,500,000

 

DNB Markets, Inc.

 

6,500,000

 

PNC Capital Markets LLC

 

6,500,000

 

BNP Paribas Securities Corp.

 

6,500,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

6,500,000

 

Total

 

$

650,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS

 

Antero Midstream LLC

Antero Treatment LLC

Antero Water LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

SUBSIDIARIES OF THE PARTNERSHIP

 

Entity Name

 

Jurisdiction of Incorporation or Formation

Antero Midstream LLC

 

Delaware

Antero Treatment LLC

 

Delaware

Antero Water LLC

 

Delaware

Antero Midstream Finance Corporation

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX A

 

a.             Additional Time of Sale Information

 

1.             Term sheet containing the terms of the Securities, substantially
in the form of Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

PRICING TERM SHEET

 

[Attached]

 

--------------------------------------------------------------------------------


 

Pricing Term Sheet dated September 8, 2016

to Preliminary Offering Memorandum dated September 6, 2016

Strictly Confidential

 

ANTERO MIDSTREAM PARTNERS LP

ANTERO MIDSTREAM FINANCE CORPORATION

 

5.375% SENIOR NOTES DUE 2024

 

PRICING TERM SHEET

 

SEPTEMBER 8, 2016

 

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). The notes may not be offered or sold in the United
States or to U.S. persons except to qualified institutional buyers in reliance
on Rule 144A. You are hereby notified that sellers of the notes may be relying
on the exemption from the provisions of Section 5 of the Securities Act provided
by Rule 144A. Any sales of the notes outside the United States may only be made
in accordance with applicable selling restrictions.

 

The information in this term sheet supplements Antero Midstream Partners LP and
Antero Midstream Finance Corporation’s preliminary offering memorandum dated
September 6, 2016 (the “Preliminary Offering Memorandum”) and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum. This pricing term
sheet is qualified in its entirety by reference to the Preliminary Offering
Memorandum.

 

Issuers:

 

Antero Midstream Partners LP and Antero Midstream Finance Corporation

Size:

 

$650,000,000

Gross Proceeds:

 

$650,000,000

Form of Offering:

 

144A/Reg S with Registration Rights as set forth in the Preliminary Offering
Memorandum

Maturity:

 

September 15, 2024

Coupon:

 

5.375%

Price:

 

100.0% of face amount plus accrued interest, if any, from September 13, 2016

Spread to Treasury:

 

+385 basis points

Benchmark Treasury:

 

UST 2.375% due August 15, 2024

Interest Payment Dates:

 

March 15 and September 15, commencing March 15, 2017

Record Dates:

 

March 1 and September 1

Redemption Provisions:

 

 

First Call Date:

 

September 15, 2019

Make-Whole Call:

 

Before the first call date at redemption price equal to 100.0% of the principal
amount thereof, plus the “Applicable Premium” as described in the

 

--------------------------------------------------------------------------------


 

 

 

Preliminary Offering Memorandum, plus accrued and unpaid interest, if any, to
the date of redemption then on or after the following dates at the following
redemption prices:

 

 

September 15, 2019: 104.031%

September 15, 2020: 102.688%

September 15, 2021: 101.344%

September 15, 2022: 100.000%

Redemption with Proceeds of Equity Offering:

 

On or prior to September 15, 2019, up to 35% may be redeemed at 105.375%

Change of Control:

 

Following a Change of Control, put at 101% of principal plus accrued interest

Trade Date:

 

September 8, 2016

Settlement:

 

T+3; September 13, 2016

Denominations:

 

$2,000 and integral multiples of $1,000

CUSIP/ISIN:

 

144A:  03690A AA4 / US03690AAA43
Regulation S:  U0018Y AA0 / USU0018YAA02

Joint Book-Running Managers:

 

J.P. Morgan Securities LLC

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

Barclays Capital Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Credit Agricole Securities (USA) Inc.

 

 

 

Senior Co-Managers:

 

ABN AMRO Securities (USA) LLC

Capital One Securities, Inc.

MUFG Securities Americas Inc.

Scotia Capital (USA) Inc.

 

 

 

Co-Managers:

 

BB&T Capital Markets,

a division of BB&T Securities, LLC

BMO Capital Markets Corp.

BNP Paribas Securities Corp.

CIBC World Markets Corp.

Credit Suisse Securities (USA) LLC

DNB Markets, Inc.

PNC Capital Markets LLC

SMBC Nikko Securities America, Inc.

TD Securities (USA) LLC

U.S. Bancorp Investments, Inc.

 

--------------------------------------------------------------------------------


 

Changes from Preliminary Offering Memorandum

 

The aggregate principal amount of notes to be issued in the offering has
increased from $500.0 million to $650.0 million. As a result of the increase in
the offering size, we estimate receiving net proceeds of approximately $640.0
million from the offering, after deducting initial purchasers’ discounts and
commissions and our estimated offering expenses, which will be used to repay
indebtedness under our revolving credit facility.  As of June 30, 2016, on an as
adjusted basis after giving effect to the increased offering size and the use of
proceeds therefrom, we would have had approximately $120.0 million outstanding
under our revolving credit facility. In addition, all other information
(including financial information) presented in the Preliminary Offering
Memorandum is deemed to have changed to the extent affected by the changes
described herein.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

a)            Each of the Antero Entities and the General Partner has been duly
formed and each of the Antero Entities and the General Partner is validly
existing and in good standing under the laws of the State of Delaware, with all
corporate, limited liability company or limited partnership, as the case may be,
power and authority necessary to own or hold their respective properties and
conduct their respective businesses, and in the case of the General Partner, to
serve as the general partner of the Partnership, as described in each of the
Time of Sale Information and the Offering Memorandum.

 

b)            Each of the Antero Entities and the General Partner is duly
qualified to do business as a foreign corporation, limited liability company or
limited partnership, as applicable, in good standing in all jurisdictions listed
on Annex A to such opinion.

 

c)             The General Partner is the sole general partner of the
Partnership and owns a noneconomic general partner interest in the Partnership;
the General Partner Interest has been duly authorized and validly issued in
accordance with the Partnership Agreement, is fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum; and the General Partner Interest is owned free and clear of any
Liens (1) in respect of which a financing statement under the Uniform Commercial
Code of the State of Delaware naming the General Partner as debtor is on file in
the office of the Delaware Secretary of State or (2) otherwise known to us,
without independent investigation, other than (A) restrictions on
transferability contained in the Partnership Agreement and (B) Liens created by
or arising under the Delaware LP Act.

 

d)            The General Partner owns all of the Incentive Distribution Rights;
the Incentive Distribution Rights, and the limited partner interests represented
thereby, have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and the
Incentive Distribution Rights are owned free and clear of any Liens (1) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the General Partner as debtor is on file in the office
of the Delaware Secretary of State or (2) otherwise known to us, without
independent investigation, other than (A) restrictions on transferability
contained in the Partnership Agreement and (B) Liens created by or arising under
the Delaware LP Act.

 

e)             The Partnership is the sole member of Midstream Operating and
owns 100% of the limited liability company interests in Midstream Operating;
such limited liability company interests have been duly authorized and validly
issued in accordance with the Midstream Operating LLC Agreement and are fully
paid (to the extent required under the Midstream Operating LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and such limited liability

 

--------------------------------------------------------------------------------


 

company interests are owned free and clear of any Liens (1) in respect of which
a financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership as debtor is on file in the office of the Delaware
Secretary of State or (2) otherwise known to us, without independent
investigation, other than (A) restrictions on transferability contained in the
Midstream Operating LLC Agreement, (B) Liens created by or arising under the
Delaware LLC Act and (C) pledges of equity interests in connection with the
Revolving Credit Facility.

 

f)             The Partnership is the sole member of Antero Treatment and owns
100% of the limited liability company interests in Antero Treatment; such
limited liability company interests have been duly authorized and validly issued
in accordance with the Antero Treatment LLC Agreement and are fully paid (to the
extent required under the Antero Treatment LLC Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and such limited liability company interests are owned
free and clear of any Liens (1) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Delaware Secretary of State or
(2) otherwise known to us, without independent investigation, other than
(A) restrictions on transferability contained in the Antero Treatment LLC
Agreement, (B) Liens created by or arising under the Delaware LLC Act and
(C) pledges of equity interests in connection with the Revolving Credit
Facility.

 

g)             The Partnership is the sole member of Antero Water and owns 100%
of the limited liability company interests in Antero Water; such limited
liability company interests have been duly authorized and validly issued in
accordance with the Antero Water LLC Agreement and are fully paid (to the extent
required under the Antero Water LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and such limited liability company interests are owned free and clear
of any Liens (1) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming the Partnership as debtor is on
file in the office of the Delaware Secretary of State or (2) otherwise known to
us, without independent investigation, other than (A) restrictions on
transferability contained in the Antero Water LLC Agreement, (B) Liens created
by or arising under the Delaware LLC Act and (C) pledges of equity interests in
connection with the Revolving Credit Facility.

 

h)            The Partnership owns 100% of the issued and outstanding shares of
capital stock of Finance Corp.; such capital stock has been duly authorized and
validly issued and is fully paid and nonassessable; such capital stock, except
as set forth in the Time of Sale Information and the Offering Memorandum, is
owned by the Partnership free and clear of any Liens (1) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership as debtor is on file in the office of the Delaware
Secretary of State or (2) otherwise known to us, without independent
investigation, other than (A) restrictions on transferability contained in the
Finance Corp. Organizational Documents, (B) Liens created by or arising under
the Delaware General Corporation Law and (C) pledges of equity interests in
connection with the Revolving Credit Facility.

 

i)              The Indenture has been duly authorized, executed and delivered
by each of the Antero Entities and, assuming due execution and delivery thereof
by the Trustee, constitutes

 

--------------------------------------------------------------------------------


 

the valid and legally binding agreement of each of the Antero Entities,
enforceable against each of the Antero Entities in accordance with its terms,
subject to the Enforceability Exceptions.

 

j)             The Notes have been duly authorized, executed and delivered by
the Issuers and, when each global certificate representing the Notes has been
duly executed and authenticated as provided in the Indenture and the Notes have
been paid for as provided in the Purchase Agreement, will constitute valid and
legally binding obligations of the Issuers, enforceable against the Issuers in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

k)            The Guarantees have been duly authorized by each of the Guarantors
and, when each global certificate representing the Notes has been duly executed
and authenticated as provided in the Indenture and the Notes have been paid for
as provided in the Purchase Agreement, will constitute valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

l)              The Exchange Securities described in the Registration Rights
Agreement (including the related Guarantees) have been duly authorized by the
Issuers and each of the Guarantors and, when duly executed, authenticated,
issued and delivered as contemplated by the Indenture and the Registration
Rights Agreement, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Issuers and each of the
Guarantors, as guarantor, enforceable against the Issuers and each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

m)           The Purchase Agreement has been duly authorized, executed and
delivered by each of the Antero Entities.

 

n)            The Registration Rights Agreement has been duly authorized,
executed and delivered by each of the Antero Entities and, when duly authorized,
executed and delivered by the other parties thereto, the Registration Rights
Agreement will constitute the valid and legally binding agreement of each of the
Antero Entities, enforceable against each of the Antero Entities in accordance
with its terms, subject to the Enforceability Exceptions.

 

o)            Each Transaction Document conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.

 

p)            The execution, delivery and performance by each of the Antero
Entities of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the related Guarantees) and
compliance by each of the Antero Entities with the terms thereof, the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge, encumbrance,
security

 

--------------------------------------------------------------------------------


 

interest, restriction on voting or transfer or any other claim of any third
party upon any property or assets of the Antero Entities pursuant to, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument filed or incorporated by reference as an exhibit to the
Incorporated Documents (collectively, the “Applicable Contracts”), (ii) result
in any violation of the provisions of the certificate of formation or limited
partnership agreement or similar organizational documents of the Partnership or
any of its subsidiaries or (iii) result in any violation of any Applicable Laws
or, to our knowledge, any judgment, order, decree, rule or regulation of any
United States federal, New York or Delaware state court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect. With respect
to clause (iii) above, we express no opinion as to any federal or state
securities or Blue Sky laws or federal or state antifraud laws, rules or
regulations.

 

q)            No consent, approval, authorization or order of, or filing,
registration or qualification (“consent”) of or with any United States federal,
New York or Delaware state court or arbitrator or governmental or regulatory
authority is required for (i) the execution, delivery and performance by each of
the Antero Entities of each of the Transaction Documents to which it is a party,
(ii) the issuance and sale of the Securities (including the related Guarantees)
and compliance by each of the Antero Entities with the terms thereof, (iii) the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum and (iv) the consummation of the transactions contemplated by the
Transaction Documents, except (A) such as have been, or prior to the date
hereof, will be, obtained or made, (B) for such consents as may be required
(1) under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers and (2) with respect to the
Exchange Securities (including the related Guarantees), under the Securities
Act, the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”),
and applicable state securities laws as contemplated by the Registration Rights
Agreement and (C) for such consents which, if not obtained or made, would not,
individually or in the aggregate, have a Material Adverse Effect.

 

r)             The statements included in each of the Time of Sale Information
and the Offering Memorandum under the caption “Certain Material U.S. Federal
Income Tax Considerations,” insofar as they refer to statements of law or legal
conclusions, are accurate in all material respects.

 

s)             None of the Antero Entities is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in each of the Time of Sale Information and the Offering
Memorandum, none of them will be, an “investment company” within the meaning of
the Investment Company Act.

 

t)             Assuming the accuracy of the representations, warranties and
agreements of the Issuers, the Guarantors and the Initial Purchasers contained
in the Purchase Agreement, it is not necessary, in connection with the issuance
and sale of the Securities to the Initial Purchasers and the initial resale and
delivery of the Securities by the Initial Purchasers in the manner contemplated
by the Purchase Agreement, the Time of Sale Information and the Offering
Memorandum, to register the sale or resale of the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act. We
express no opinion, however, as to when or

 

--------------------------------------------------------------------------------


 

under what circumstances any Securities initially sold by the Initial Purchasers
may be reoffered or resold.

 

u)            The documents incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum (other than the financial
statements and other financial information contained therein, as to which we
express no opinion), when filed with the Securities and Exchange Commission (the
“Commission”), appeared on their face to comply as to form in all material
respects with the requirements of the Securities Act or Exchange Act and the
rules and regulations of the Commission thereunder, as applicable.

 

In addition, we have participated in conferences with representatives of the
Antero Entities and with representatives of their independent accountants and
with the Initial Purchasers and their counsel at which conferences the contents
of the Time of Sale Information and the Offering Memorandum (in each case,
excluding the Incorporated Documents) and related matters were discussed.
Although we have not independently verified, are not passing upon and do not
assume any responsibility for the accuracy, completeness or fairness of the Time
of Sale Information and the Offering Memorandum (except as expressly provided in
paragraphs (p) and (s) above), based on the participation described above
(relying as to factual matters with respect to the determination of materiality
to the extent we deem reasonable upon statements of fact made to us by the
Antero Entities), nothing has come to our attention to cause us to believe that
(i) the Time of Sale Information (including the Incorporated Documents
incorporated or deemed incorporated by reference therein), at the Time of Sale
(which we have assumed to be 3:00 p.m., New York time, on September 8, 2016),
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (ii) that the Offering Memorandum
(including the Incorporated Documents incorporated or deemed incorporated by
reference therein), as of its date and as of the date hereof, included or
includes an untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In making the
foregoing statement, we express no comment or belief as to the financial
statements (including the related notes and schedules thereto), the other
financial or accounting information or the oil and natural gas reserve estimates
contained in, incorporated or deemed incorporated by reference in, or omitted
from the Time of Sale Information or the Offering Memorandum.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

RESTRICTIONS ON OFFERS AND SALES OUTSIDE THE UNITED STATES

 

In connection with offers and sales of Securities outside the United States:

 

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

 

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Partnership that would permit a public offering of the Securities,
or possession or distribution of any of the Time of Sale Information, the
Offering Memorandum, any Issuer Written Communication or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required.

 

--------------------------------------------------------------------------------


 

(d)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that it:

 

(i)     has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Antero Entities; and

 

(ii)    has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

[To be provided supplementally]

 

--------------------------------------------------------------------------------